Citation Nr: 0931295	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
November 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The Veteran's appeal was previously before the Board in 
January 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

A low back disability was not present in service or until 
many years thereafter and is not etiologically related to 
service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
active duty and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Veteran contends that his current low back disability is 
related to an in-service injury in 1965.  The Veteran also 
contends that he was treated for back pain while in service, 
in 1964 and 1966, and that he was treated for his back 
following his discharge, in 1967 at the VA Medical Center in 
Mobile, Alabama.

The medical evidence of record indicates that the Veteran 
does have a currently diagnosed low back disability.  The 
report from a June 2006 VA examination shows that he was 
diagnosed with mild degenerative disc disease L3 through L4.  
In addition, treatment records from the Orthopaedic Group, 
P.C. dated in 1994 and from January 1996 to October 2004 show 
that the Veteran complained of recurrent and chronic low back 
pain beginning in January 1996; that he received several 
epidural injections for his back pain; and that he was 
diagnosed with degenerative disc disease of the lumbar spine 
in June 1996, April 1997 and March 1999.  He was also 
diagnosed with lumbar radiculitis in February 1996.

Although the Veteran is competent to report that he was 
treated for low back pain a few months after his discharge 
from service, medical evidence is needed to show the presence 
of a chronic disease, such as arthritis, within one year of 
his discharge from service.  Unfortunately, the Veteran has 
been unable to obtain the records of the treatment he reports 
he received for his back within a year from his discharge.  
The evidence of record does not show that the Veteran's 
currently diagnosed low back disability was present within 
one year of his discharge from service in 1966 or that it is 
etiologically related to such service.  Service treatment 
records show that the Veteran was seen for complaints of low 
back pain in May 1964.  There was no diagnosis made and he 
was treated conservatively.  In June 1966, he was seen on 
more than one occasion for complaints of pain in the back, 
paravertebral spasm and recurrent LS pain, no etiology.  A 
lumbar spine X-ray series conducted at the end of June 1966 
showed some narrowing at T12-L1, but was otherwise normal.  
The Veteran's discharge examination dated in October 1966 
shows that there were no musculoskeletal defects and there is 
no indication of complaints of low back pain.  It is also 
negative for any evidence of residuals from the acute back 
problems the Veteran was treated for in service.  
Furthermore, as noted above, there is no post-service 
evidence of a low back disability until 1996, decades after 
the Veteran's discharge from active duty.  

The only opinion on the etiology of the Veteran's current low 
back disability was given by VA examiner D.B. in April 2007.  
The examiner noted that a full review of the available 
medical records revealed that the Veteran was treated for 
back pain on four different occasions during active duty, 
once in 1964 and three times in 1966.  He also noted that 
there was no evidence of any back problems noted on his 
physical examination for separation in 1966, and that the 
first evidence of treatment for any type of low back pain 
post-service was from 1996.  Therefore, the examiner opined 
that, as there was no evidence of chronicity or continuity of 
care from the time of military separation in 1966, the 
Veteran's degenerative disc disease is less likely as not 
caused by his military service.  

In essence, the only evidence of a nexus between the 
Veteran's diagnosed disability and his military service is 
limited to the Veteran's own statements.  This is not 
competent evidence of the claimed nexus; as noted above, 
laypersons, such as the Veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, and thus, 
the claim must be denied.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in May 2004, prior to the initial 
adjudication of the claim, and in April 2008, the Veteran was 
provided with the required notice.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the Veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was provided with the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter and in the April 2008 letter 
noted above.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the Veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

The Board acknowledges that, unfortunately, outpatient 
treatment records from the VA Medical Center in Mobile, 
Alabama starting in 1967 could not be obtained because they 
were destroyed in Hurricane Katrina.  See May 2008 response 
from Mobile, Alabama VA Medical Center.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  The Board finds that as the missing records were 
destroyed, there is no basis for further pursuit of these 
records; as such efforts would be futile. 38 C.F.R. § 
3.159(c)(2) and (3).

The Board notes that, besides the VA outpatient records noted 
above, all pertinent evidence has been obtained in this case.  
In addition, the Veteran has been afforded an appropriate VA 
examination and a medical opinion was obtained.  Neither the 
Veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a low back disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


